Citation Nr: 0821430	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  03-30 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for the veteran's right (major) distal humeral 
compound fracture residuals with biceps muscle involvement 
and scar residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5305. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to March 1970 
and from August 1972 to February 1975.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Decision and Remand in May 2006.  This 
matter was originally on appeal from a September 2002 rating 
decision of the Detroit, Michigan, Regional Office (RO).  

In May 2006, the Board found that the evidence raised the 
issues of entitlement to separate evaluations for right 
distal humeral compound fracture residuals with biceps muscle 
involvement and scar residuals based upon malunion of the 
humerus and scarring.  The Board granted a separate 30 
percent evaluation for the veteran's right (major) humeral 
compound fracture residuals with biceps muscle involvement 
and scar residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  The Board remanded the issues of 
service connection for chronic hearing loss disability, 
chronic tinnitus, and a chronic sciatic nerve disorder, a 
rating in excess of 10 percent for right (major) distal 
humeral compound fracture residuals with biceps muscle 
involvement and scar residuals under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5305 and a separate 
compensable evaluation for the veteran's right (major) 
humeral compound fracture residuals with biceps muscle 
involvement and scar residuals under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 7803, 7804 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 7801 (2005). 

In December 2007, the Appeals Management Center (AMC) granted 
service connection for sciatic nerve conditions of the 
bilateral lower extremities separate from the intervertebral 
disc disorder; bilateral hearing loss; tinnitus; and separate 
ratings for scars of the posterior surface of the left upper 
extremity, anterior surface of the left wrist, right upper 
extremity, and scar of compound fracture of distal right 
humerus; and established basic eligibility to Dependents' 
Educational Assistance.  

In addition, the AMC granted an increased rating for the 
veteran's right (major distal humeral compound fracture 
residuals with biceps muscle involvement under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5305.  Since this 
increase did not constitute a full grant of the benefit 
sought, this issue remains in appellate status.  AB v. Brown, 
6 Vet. App. 35, 39 (1993).  Thus, the only issue that remains 
on appeal is entitlement to a rating in excess of 30 percent 
for right (major) distal humeral compound fracture residuals 
with biceps muscle involvement and scar residuals under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5305.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As noted above, the issue of  entitlement to a rating in 
excess of 10 percent for right (major) distal humeral 
compound fracture residuals with biceps muscle involvement 
and scar residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5305 was remanded by the Board in May 2006.  
The Board noted that the veteran was in receipt of a 10 
percent evaluation under Diagnostic Code 5305 for the humeral 
fracture residuals, based upon injury to Muscle Group V, and 
a separate 10 percent rating for arthritis of the right elbow 
as a residual of the right distal humerus fracture, under 
Diagnostic Code 5010 (traumatic arthritis).  The Board noted 
that arthritis due to trauma is rated based upon limitation 
of motion of the specific joint or joints involved (the 
elbow) and that the function of Muscle Group V is elbow 
supination and flexion.  The Board noted that the RO had not 
explained why ratings under Diagnostic Code 5305 and 5010 do 
not constitute pyramiding and declined to review the issue of 
the appropriate rating until the RO/AMC explained why such is 
not pyramiding, or if it is determined that it is, the 
disabilities at issue are recharacterized and/or reevaluated, 
as necessary.  This was not done.  Further development is, 
therefore, needed in light of this Stegall violation.

In addition to the action requested above, any other 
development and/or notification action deemed warranted prior 
to adjudicating the claim on appeal should be undertaken 
including providing the veteran with additional notice 
compliant with the recent decision in Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as outlined by the Court in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

2.  Determine whether ratings under 
Diagnostic Codes 5305 and 5010 for the 
right upper arm injury residuals 
constitute pyramiding and take any 
appropriate action as a result of that 
determination.   

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

